DETAILED ACTION

This Office Action is in response to Applicant's application filed on August 26, 2020.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Eligible Subject Matter

The claims are eligible subject matter because the abstract idea is integrated into practical application.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (US 10,289,453 B1) (hereinafter Wei) in view Burgin et al. (US 10,761,875 B1) (hereinafter Burgin).

Claims 1, 8 and 15:
Wei, as shown, discloses the following limitations of claims 1, 8 and 15:
A computer-implemented method (and corresponding system and non-transitory computer readable medium – Figs 1, 2 showing equivalent computing functionality) for efficient utilization of cloud computing services, comprising: determining that an application requests a plurality of instances to execute across one or more processors of a cloud services platform (col 1, line 49 to col 2, line 8, "The present disclosure relates to allocating computing resources within a plurality of networked computing devices such as, for example, a cloud computing resource. When a customer submits a request to allocate computing resources, the current configuration of the cloud computing resource may not have available unallocated capacity for fulfilling the request. However, it may be the case that certain constituent computing devices may be reconfigured to accommodate the requested resources. Various embodiments of the present disclosure provide for the reconfiguration of computing devices in a cloud computing resource to facilitate the allocation of requested computing resources, where the value associated with fulfilling the request exceeds its cost. The value may be based not only on a price that a customer is willing to pay for the allocation, but also on other factors such as the lifetime value of the customer, the trust level of the customer, and so on. In addition, various embodiments of the present disclosure may obtain competing requests for computing resource capacity in a cloud computing resource. Where such requests are conflicting, the highest value request may be accepted and allocated. Accepting the highest value request sometimes may involve reconfiguring computing devices to accommodate the requested resources. In the following discussion, a general description of the system and its components is provided, followed by a discussion of the operation of the same");
requesting, from the cloud services platform, one or more spare instances to fulfill at least a portion of the plurality of instances, wherein each spare instance comprises an unused processing capacity of the cloud services platform that is available for allocation such that the cloud services platform reserves a right to reallocate the spare instance (col 5, line 5-25, "The components executed on the computing device 106, for example, include a resource management application 118, a customer trust service 121, a customer value service 124, and other applications, services, processes, systems, engines, or functionality not discussed in detail herein. The resource management application 118 is executed to obtain and respond to requests by customers for the allocation of computing resources in the cloud computing resource 103. Sometimes this may involve merely allocating currently unallocated resources to the customer. However, the resource management application 118 is also capable of initiating the reconfiguration of computing devices 203, 206 in the cloud computing resource 103 so as to accommodate the customer request where it is profitable to do so. Further, when the resource management application 118 obtains multiple requests that contend for the allocation of limited resources, the resource management application 118 is configured to fulfill the request presenting the greatest profit or value." and col 5, line 41-47, "the customer may have a longstanding business relationship with the operator of the cloud computing resource 103, making it important that requests for resources by the customer be given additional weight. As another non-limiting example, the customer may have negotiated a service level agreement with the 
receiving an allocation of at least a subset of the requested one or more spare instances (col 5, line 9-15, "The resource management application 118 is executed to obtain and respond to requests by customers for the allocation of computing resources in the cloud computing resource 103. Sometimes this may involve merely allocating currently unallocated resources to the customer." and col 6, line 10-25, "The market information 136 is used in setting current spot prices for unused capacity in the cloud computing resource 103. The market information 136 may take into account the current balance of supply and demand to arrive at potential spot prices. To this end, the market information 136 may include information regarding availability of unused capacity, whether currently allocated capacity may be reallocated, what customers are currently willing to bid for capacity, and so on.");
receiving a notification from the cloud services platform that the first spare instance is to be reallocated to a different process (col 8, line 45-63, "in some embodiments, currently allocated computing resources may be deallocated to accommodate a new allocation based at least in part on determining that a value associated with the existing allocation is below a highest value request. Reconfiguration costs and inefficiencies may also be taken into consideration in determining whether to deallocate existing allocations of resources. When a request for allocation of computing resources is rejected, a notification may be sent to the customer at the client 109. When a request for allocation of computing resources is 
Wei, however, does not specifically disclose directing an execution of the application to the allocated subset of the one or more spare instances, including a first spare instance.  In analogous art, Burgin discloses the following limitations:
directing an execution of the application to the allocated subset of the one or more spare instances, including a first spare instance (col 6, line 31-56, "compute instance provider 200 may include a fleet service interface 210, which may provide an interface (e.g., one or more web interfaces, user interfaces, or application programming interfaces (APIs)) for accessing various services provided by the compute instance provider 200, such as fleet service 218, account manager 206, a spare compute capacity utilization service 212, a data storage service 214, and a fleet data store 216. In the illustrated example, the fleet service 218 may communicate with on-demand compute instance service(s) 224, which may launch compute instances when requests are received. Spare compute capacity utilization service 212, on the other hand, may launch compute instances when they are available, also in response to received requests, so as to provide more flexible scheduling and resource usage of the underlying resources utilized to provide compute instances to clients 202. In some cases, on-demand compute instance 
redirecting a subsequent execution of the application to an on-demand instance of the cloud services platform, that was allocated for the application prior to the determining, instead of the first spare instance (col 7, line 13-30, "In some aspects, provider 200 may include both a spare compute capacity utilization service 212 and on-demand compute service(s) 224, to better optimize usage of compute instances resources. The fleet service interface 210 may coordinate with both the spare compute capacity utilization service 212 and the on-demand compute instance service(s) 224 to fulfil compute instance launch requests from clients 202. It should be appreciated, that in other cases, only one of services 212 and 224 may be included in provider 200, or that only one of services 212 and 224 may be used to fulfill a request, based on available resources, provider optimization, cost considerations, or for other reasons. In some aspects, a spare compute capacity manager 204 may be provided, to manage the spare compute capacity utilization service 212 and/or to interface with account manager 206. In some cases, these 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Burgin with Wei because directing an execution of the application to the allocated subset of the one or more spare instances improves the use of virtual computing by enabling multiple instances to be launched (see Burgin, col 1, line 6-20).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for launching a plurality of computing instances as taught by Burgin in the method for allocating computing resources of Wei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 9 and 16:
	Further, Wei discloses the following limitations:
wherein the cloud services platform charges a greater price for executing the application using the on demand instance than using the first spare instance, wherein the on demand instance includes service guarantee from the cloud services platform that is not provided with the first spare instance (col 7, line 15-20, "some instances may be currently occupied by other users but are considered as available resources because the other users have a lower priority and may be ejected in favor 

	Claims 3, 10 and 17:
	Further, Wei discloses the following limitations:
identifying, by a processor, a cost of the first spare instance (col 6, line 11-25, "The market information 136 is used in setting current spot prices for unused capacity in the cloud computing resource 103. The market information 136 may take into account the current balance of supply and demand to arrive at potential spot prices.");
automatically submitting, by the processor, a bid for the first spare instance based on the cost (col 6, line 11-25 and col 8, line 11-25, showing multiple requests for 
determining, by the processor, that the bid was accepted and the first spare instance was allocated for use by the application by the cloud services platform (col 8, line 52-63, "When a request for allocation of computing resources is rejected, a notification may be sent to the customer at the client 109. When a request for allocation of computing resources is accepted and fulfilled, an identifier of the newly allocated resource may be sent to the client 109. When a request for allocation of computing resources results in reconfiguration, a notification that the request is pending may be sent to the client 109, potentially along with an identifier of the resource that may be used to access it when it is allocated. Such notifications may be included within network pages, email messages, text messages, or other forms of communication.").

	Claims 4, 11 and 18:
Wei does not specifically disclose wherein the identifying the cost comprises: determining that the cloud services platform includes a plurality of different availability zones, wherein each availability zone includes spare instance capacity for a particular price.  In analogous art, Burgin discloses the following limitations:
wherein the identifying the cost comprises: determining that the cloud services platform includes a plurality of different availability zones, wherein each availability zone includes spare instance capacity for a particular price (col 11, line 6-33, "These parameters may also include multiple launch specifications that 
identifying a cost of the spare instances in each availability zone (col 11, line 6-33, where a cost of zone is obvious to one of ordinary skill in the art because cost is 
selecting, by the processor, the first spare instance in the availability zone with the lowest cost, wherein the bid is submitted on the selected first spare instance (col 11, line 6-33, showing allocation strategy of lowest price).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for launching a plurality of computing instances as taught by Burgin in the method for allocating computing resources of Wei, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 5, 12 and 19:
	Further, Wei discloses the following limitations:
wherein at least one on demand instance is maintained for executing the application on the cloud services platform (col 5, line 45-48, "the customer may have negotiated a service level agreement with the operator to prioritize the requests of the customer for allocation of resources" and col 7, line 15-20, "In some cases, some instances may be currently occupied by other users but are considered as available resources because the other users have a lower priority and may be ejected 

	Claims 6, 13 and 20:
	Further, Wei discloses the following limitations:
wherein the requesting comprises: identifying a cost of the first spare instance (col 6, line 17-20, "The market information 136 is used in setting current spot prices for unused capacity in the cloud computing resource 103.");
submitting a bid for the first spare instance based on the cost (col 8, lines 11-38, showing customers submitting bids);
determining by the processor, that the bid was rejected (col 8, line 40-43, "a spot price may be established for MI small 218 instances, and requests that are not valued at the spot price may be rejected"); and
executing the application on the at least one maintained on demand instance until a subsequent spare instance bid is accepted (col 12, line 10-27, " the resource management application 118 determines whether other requests remain to be rejected or fulfilled. If any of the requests remain, the resource management application returns to box 406 and processes the remaining requests. Otherwise, the portion of the resource management application 118 ends.").


Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Burgin, as applied above, and further in view of Bhardwaj et al. (US 2015/0248418 A1) (hereinafter Bhardwaj).

	Claims 7 and 14:
	Further, Wei discloses the following limitations:
wherein the application is stateless (col 4, line 1-37, showing customer can launch new machine instances dynamically via application where being capable of being launched can be considered stateless given broadest reasonable interpretation)
Wei and Burgin do not specifically disclose a timeout period before the first spare instance is to be deallocated by the cloud services platform.  In analogous art, Bhardwaj discloses the following limitations:
wherein the notification indicates a timeout period before the first spare instance is to be deallocated by the cloud services platform (see par [0012], "As will be described in detail below, the technologies of the present disclosure relate to devices, systems and methods for managing cloud storage. In general the technologies employ a policy based storage sweeping process which may be executed to identify "obsolete storage." Obsolete storage may be understood as cloud storage that is allocated to a cloud user and/or a virtual machine (VM), but which has expired (e.g., according to a service level agreement), is unused, is unnecessary (as defined by a service level agreement and/or storage management policy), and combinations thereof. The technologies described herein may permit management (i.e., reclamation and/or reallocation) of obsolete storage in 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bhardwaj with Wei and Burgin because including a timeout period provides more control over managing the cloud storage when reclaiming or reallocating cloud storage (see Bhardwaj, [0002]-[0005]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for managing cloud storage as taught by Bhardwaj in the Wei and Burgin combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 9864636 B1
US 11093139 B1
US 10686677 B1
US 20160274949 A1
US 20150381425 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624